Citation Nr: 0941580	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  08-12 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left thumb 
disability.  

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative changes of the right hand.  

3.  Entitlement to a rating in excess of 20 percent for 
post-operative residuals from fusion of the 
metacarpophalangeal joint of the right thumb.  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to 
December 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Boston, 
Massachusetts.  In September and October 2007 determinations, 
the RO denied the issue of entitlement to a disability rating 
greater than 20 percent for the service-connected 
post-operative residuals from fusion of the 
metacarpophalangeal joint of the right thumb.  Also, in an 
August 2008 decision, the RO granted service connection for 
degenerative changes of the right hand (10%, effective from 
February 2008) but denied service connection for a left thumb 
disability.  


REMAND

In the substantive appeals received at the RO in April 2008 
and May 2009, the Veteran asked to testify at a hearing 
conducted before a Veterans Law Judge (VLJ) at the Board in 
Washington, D.C.  In September 2009, the Board notified the 
Veteran that his requested hearing was scheduled in January 
2010.  

In a letter dated later in September 2009, the Veteran asked 
that his hearing before a VLJ be relocated to the RO.  The 
Veteran did not specify whether he desired to have an 
in-person hearing with a VLJ at the RO or a videoconferencing 
hearing with a VLJ.  

In any event, a basic principle of veterans' law stipulates 
that the Board shall decide an appeal only after affording 
the claimant an opportunity for a hearing.  38 U.S.C.A. § 
7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2009), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:  

Obtain clarification from the Veteran as 
to whether he desires to testify before a 
VLJ at an in-person at the RO or at 
videoconference hearing.  Then, notify 
him of the scheduling of his requested 
hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

